In a negligence action to recover damages for personal injuries, loss of services and medical expenses, defendants appeal from a judgment of the Supreme Court, Kings County, entered November 8, 1973, in favor of plaintiffs, upon jury verdicts after separate trials on the issues of liability and damages. Judgment affirmed insofar as it is in favor of plaintiffs Mary Battles, *970John Battles, and Monica McCabe as executrix of the estate of James McCabe, without costs. Judgment reversed insofar as it is in favor of plaintiff Monica McCabe, on the law, and new trial granted as to her cause of action solely on the issue of damages, with appropriate severance of action and with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, she shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor from $25,000 to $12,500 and to the entry of an amended judgment accordingly, in which event the amended judgment, as thus reduced as to her, is affirmed as to her, without costs. No questions of fact were presented on the appeal. The jury verdict for Monica McCabe was excessive to the extent indicated herein. Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.